Mr. Justice Craig delivered the opinion of the Court: This bill, as will be observed, was brought by the administrator de bonis non, with the will annexed, of the estate of Charles W. Ricketson, and as such administrator he seeks to take the further settlement of the estate out of the hands of the probate court of Cook county and place it in a court of-equity. It appears from the bill that all the property belonging to the estate has been converted into money, and a distribution has been made of a part thereof, and the remainder is in the hands of the administrator for distribution, and while the bill contains many allegations, "the main question which the administrator seeks to have determined by a court of equity is, what disposition shall be made of the fund in his hands,— in other.words, what creditor or creditors shall receive the fund he holds for distribution. This is a question in which the administrator has no personal interest whatever. The creditors may be interested in this matter. If one could defeat the claims of another, or all others, he would receive a larger portion of the fund in the hands of the administrator. They are thus interested, but as the administrator has" no-interest, it might at the outset be questioned whether he has or can have a standing in a court of equity. But conceding that the subject matter is one in which the administrator may be regarded so far interested that he has a right to appeal to a court of competent jurisdiction for relief, has he made out a case by his bill which would authorize a court of equity to take the final settlement of this estate from the probate court and assume jurisdiction to make final settlement and distribute the fund in the hands of the administrator among the creditors. The probate court is clothed with jurisdiction in all matters of probate settlement of estates of deceased persons, appointment of guardians and conservators, and settlements of their accounts. If *the jurisdiction of the probate court is broad enough to embrace the matter involved in the bill, then it is plain a court of equity will not assume jurisdiction. The fact that the matters alleged are such as are usually cognizable in a court of equity, does not affect the question, as in the settlement of estates the probate court is not confined to the exercise of legal powers, but may also exercise equitable powers in the adjudication of all matters pertaining to the settlement of estates. “Whenever, within the scope of the statutory jurisdiction confided to them, the relief to be administered, the right to be enforced, or the defense to an action properly pending before them, involves the application of equitable principles, their powers are commensurate with the necessity demanding their exercise, whether legal or equitable in their nature.” Woerner on the Law of Administration, see. 149. The right of the probate court to exercise equitable powers, arose in Wadsworth v. Connell, 104 Ill. 377, and it is there said: “It has been repeatedly held that the probate court may exercise equitable jurisdiction in the settlement of estates,—not its full jurisdiction, but such as is adapted to .its organization and the mode óf proceeding in that tribunal, (citing authorities). The county court is as competent to afford the relief in this case as a court of equity, and it pertains to the settlement of the estate.” In Spencer v. Boardman, 118 Ill. 555, where the widow’s award had been fixed by the court and the most of it paid, in a proceeding instituted afterwards to sell lands to pay debts it turned out that the widow was not entitled to a specific allowance, on the ground that an ante-nuptial contract had been entered into between her and her husband, and it was held that the amount she had improperly received on the widow’s award should be applied in payment of a note the widow held against the estate, and she was enjoined from negotiating the note until the amount she had received should be credited upon it. In speaking of the power of the court to enter the testamentary order, it is said: “Somewhat of equitable jurisdiction we have held the county court to possess in the making of settlement of the estates of decedents, and we regard this restraining order as well enough made in this case.” This decision would seem to establish the rule that the probate court, when adjudicating upon matters pertaining to the settlement of estates, is clothed with authority to exercise equitable powers, like a court of equity. It will be observed that the court not only went behind the order approving the award, and set it aside, but also exercised the power restraining the transfer of a note which the widow held against the estate,— a power pertaining exclusively to a court of equity. Indeed, the right of the probate court to exercise equitable jurisdiction in the settlement of estates, when necessary to further the ends of justice, has been recognized and sustained in many cases. See Wolf v. Beaird, 123 Ill. 588; In re Corrington, 124 id. 363; Millard v. Harris, 119 id. 185; McCall v. Lee, 120 id. 264. This court has held in a number of decisions, that it is only in extraordinary cases that a court of equity will assume jurisdiction in the settlement of an.estate. Indeed, in Harding v. Shepard, 107 Ill. 264, an effort was made in this same estate ■ to transfer the settlement of the estate from the probate court to a court of equity, and in the decision of the case denying -the right it is said: “It is well settled that a court of chaneery will not, except in extraordinary cases, supersede the probate court in the administration of an estate. (Crain v. Kennedy, 85 Ill. 340; Heustis v. Johnson, 84 id. 61; Hales v. Holland, 92 id. 498.) To maintain the present bill would be to deprive the probate court of all further power and jurisdiction over the estate. What extraordinary circumstances are there in this case that demand such treatment ? We fail to perceive them.” What was said when the question was presented in the case cited is applicable now. So far as is shown by the present bill no extraordinary circumstances appear which would justify a court 'of equity to entertain jurisdiction to settle and close up the estate. Whether the facts as alleged in the bill are sufficient to make out a case if they were properly presented to the probate court, is a question which does not prop-, erly arise on this record, and one upon which we express no opinion. But after a careful examination of the averments of the bill, for aught th^t appears we think the probate court has ample power to make final settlement of the estate, order a distribution of the fund in the hands of the administrator, and after a distribution, discharge the appellant from further duties. If payments were made on the Bhodes claim, in the State of Pennsylvania, and such payments were not credited on the claim, as suggested in argument, we perceive no reason why that matter may not be adjudicated in the probate court. Originally a personal judgment was rendered against the appellant for costs. Of course this was irregular, but the judgment, as appears from an amended record, has been amended to remove the objection. We think the judgment of the Appellate Court is correct, and it will be affirmed. Judgment affirmed.